EXHIBIT 21.1 SUBSIDIARIES OF REGISTRANT The Company has a wholly owned subsidiary, New Brighton Business Center, LLC. The subsidiary operates real estate property in which the Company locates its corporate headquarters. The Company has a wholly owned subsidiary, MEDTOX Diagnostics, Inc. in Burlington, North Carolina. The subsidiary manufactures and distributes diagnostic devices. The Company has a wholly owned subsidiary, MEDTOX Laboratories, Inc. in St. Paul, Minnesota. The subsidiary performs forensic and clinical laboratory services.
